Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  154278 & (19)                                                                                         Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  CITY OF SOUTHFIELD,                                                                                  Richard H. Bernstein
            Plaintiff-Appellant,                                                                             Joan L. Larsen,
                                                                                                                       Justices
  v                                                                  SC: 154278
                                                                     COA: 333970
                                                                     Oakland CC: 2016-151947-AA
  JORDAN DEVELOPMENT COMPANY, LLC,
  and WORD OF FAITH CHRISTIAN CENTER
  CHURCH,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the August 11, 2016 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2016
         p0906
                                                                                Clerk